UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK
In Re:

        EDWARD LOUIS AND                                         Case No.: 15-20301
        DALE R. LOUIS,                                           Chapter 7

                        Debtor(s).


                                       CHAPTER 7 TRUSTEE
                                     240-DAY STATUS REPORT


        Per the Court’s Case Management Order of September 5, 2018, Kenneth W. Gordon,

Chapter 7 Trustee for the above-captioned Bankruptcy Case reports as follows:

        Since the last docket entry on this case, the Trustee has continued pursuing the only open

asset in this case, a hip replacement mass tort case in Texas. The Trustee employed Asim

Badaruzzaman of Seeger Weiss, LLP by Order of this Court on November 28, 2016. The Trustee

has been advised recently by Mr. Badaruzzaman the he has been in negotiations with the

defendant on a group of cases, including this one, and has an agreement in principle to resolve

each case. A court-appointed special master will review each case and make a final allocation

which will then be presented for review and approval. No allocations have yet been set, nor have

the parties and the special master yet finalized the aggregate settlement value with the defendant for

the group of cases that the Special Master can then use to allocate the funds, but the allocations are

expected in the next 60-90 days.


Dated: May 15, 2019
       Rochester, New York
                                                             KENNETH W. GORDON, TRUSTEE




   Case 2-15-20301-PRW, Doc 48, Filed 05/15/19, Entered 05/15/19 10:24:25,
                    Description: Main Document , Page 1 of 1
